EXHIBIT 10.17

 

CODE OF FINANCIAL ETHICS

 

This Code of Financial Ethics has been adopted by the Board of Directors of
Primedex Health Systems, Inc. (the “Company”) as a supplement to the existing
codes and policies of the Company.

 

1. Scope. This Code applies to the Company’s principal executive officer,
principal financial officer, principal accounting officer or controller and all
employees of the Company performing similar functions (each, a “Covered
Person”), and is intended to deter wrongdoing and to promote the conduct
specified in Sections 2 through 6.

 

2. Ethical Conduct. Each Covered Person shall promote honest and ethical
conduct, including the avoidance and ethical handling of actual or apparent
conflicts of interest between personal and professional relationships by, among
other things:

 

  • Acting as a role model for employees under such Covered Person’s supervision
by acting in an honest and ethical way.

 

  • Referring all actual or apparent conflicts of interest to one of the
Compliance Officers referred to below.

 

  • Preventing retaliation against any employee for good faith reporting of
violations of this Code or for participating in any investigation relating to a
reported violation of this Code.

 

3. Disclosure. Each Covered Person shall promote full, fair, accurate, timely
and understandable disclosure in reports and documents that the Company files
with, or submits to, the Securities and Exchange Commission and in other public
communications made by the Company by, among other things:

 

  • Becoming familiar with the disclosure requirements applicable to the Company
as well as the business and financial operations of the Company.

 

  • Providing a system for the careful review of all such reports, documents and
communications.

 

  • Adequately supervising the preparation of the financial disclosure in the
periodic reports required to be filed by the Company, including reviewing and
analyzing the financial information to be disclosed.

 

  • Consulting, when appropriate, with professional advisors for advice with
respect to such reports, documents and communications.

 

4. Compliance. Each Covered Person shall promote compliance with applicable
governmental laws, rules and regulations by, among other things:

 

  • Becoming familiar with such laws, rules and regulations.



--------------------------------------------------------------------------------

  • Consulting professional advisors with respect to such laws, rules and
regulations.

 

  • Training applicable employees with respect to such laws, rules and
regulations.

 

5. Prompt Internal Reporting. Each Covered Person shall promote prompt internal
reporting of violations (including any potential violations) of this Code to the
Chairman of the Board of Directors of the Company or the Chairman of the Audit
Committee of the Board of Directors of the Company or the General Counsel to the
Company (each, a “Compliance Officer”) by, among other things:

 

  • Reporting all violations to a Compliance Officer.

 

  • Encouraging employees to report violations to a Compliance Officer.

 

  • Providing a procedure by which employees may maintain anonymity in making
such reports.

 

6. Accountability. Each Covered Person shall promote accountability for
adherence to this Code by, among other things:

 

  • Distributing copies of this Code annually to all employees.

 

  • Supporting appropriate sanctions for violations of this Code.

 

7. Waiver. If the Company approves any material departure from the provisions of
this Code, or if the Company fails to take action within a reasonable period of
time regarding a material departure from any provision of this Code, the Company
shall, within five business days of such event, report such event on a Form 8-K
or post notice thereof on its website.

 

8. Amendment. Any amendment to this Code must be approved by the Board of
Directors of the Company, and the Company shall, within five business days of
such amendment (other than a technical, administrative or other non-substantive
amendment), report such amendment on a Form 8-K or disclose such amendment on
the Company’s website.

 

9. Certification. Each Covered Person shall, at least annually and whenever
requested by a Compliance Officer, certify in writing that such Covered Person
is in full compliance with this Code and that, to the best knowledge of such
Covered Person, all other Covered Persons are in compliance with this Code.

 

10. Sanctions. If a Compliance Officer determines that a Covered Person may have
violated any provision of this Code, the violation shall be reported to the
Board of Directors of the Company. If the Board of Directors determines that a
violation has occurred, it may, among other things:

 

  • Terminate the employment of such Covered Person.

 

  • Place such Covered Person on a leave of absence.

 

  • Counsel such Covered Person.

 

  • Authorize such other action as it deems appropriate.

 

-2-



--------------------------------------------------------------------------------

11. Employment Agreements. Any termination of a Covered Person under Section 10
shall be deemed to be “for cause” within the meaning of any employment agreement
with the Covered Person.

 

12. Interpretation. All questions concerning interpretation of this Code shall
be referred to, and conclusively determined by, the two Compliance Officers
acting together.

 

-3-